DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on 26 April 2022 is acknowledged.  The traversal is on the ground(s) that Groups I and II are related to a single general inventive concept (see page 3 of Applicant’s response).  This is found persuasive and the entire restriction requirement set forth by the Examiner in the mailing 04 March 2022 is hereby withdrawn by the Examiner.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 49-74 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The prior art failed to teach, disclose or render obvious the combination of limitations recited in instant independent claims 49 and 60, in particular determinations/calculations of slip-times measured via injected tracers at multiple positions in a multi-phase petroleum well flow, based on injection positions and detection points, via measurements of the tracers via optical detection to determine flow regimes.  The prior art discloses employment of injected tracers and measurements of the tracers to determine inflows/outflows of multiphase petroleum fluids (see U.S. 6,981,553 to Stegemeier et al. and U.S. 7,469,597 to Flaten et al.), however, the prior art does not determine slip-times based on injection and detection positions to determine flow regimes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861